Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/20,6/30/20, 2/16/21, AND 2/16/21 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, one of the two IDS, filed 2/16/21, appear to a duplicate. Therefore, one of the IDS, filed 2/16/21 has been crossed out and not considered. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “46” (“abrasive region” as described in the [0038] paragraph).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2,5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolb (US 2019/0029405).
RE claims 1 and 11, Kolb (US 2019/0029405) discloses a touchless antimicrobial integral key pad tool (See Figs. 1-9), comprising: an elongated shaft (14) (see Figs. 1-3) (see Exhibit A) having a first end, a second end, a first side, a second side, a top surface and a bottom surface; a handle (12 of Figs. 1-3; 112 of Figs. 6 and 7) at the first end of the elongated shaft; a touch surface (34 or 36) at the second end of the elongated shaft; a hook (16) extending from the bottom surface at the second end of the elongated shaft; and an abrasive region (28) (see Figs. 2 and 5; see paragraph [0024]) covering at least a portion of the top surface.
 Exhibit A
           
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
                             
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

RE claims 2 and 11, Kolb’s touchless antimicrobial integral key pad tool (US 2019/0029405) further shows an antimicrobial alloy material including copper-zinc alloy (see paragraph [0033]. 
RE claim 5, , Kolb’s touchless antimicrobial integral key pad tool (US 2019/0029405) teaches the handle at the first end of the elongated shaft comprises an extension (22) .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 8, 12, 13, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as obvious over Kolb’s touchless antimicrobial integral key pad tool (US 2019/0029405). 
RE claims 3, 4, 12, 13, and 18, Kolb’s touchless antimicrobial integral key pad tool (US 2019/0029405), as presented above, discloses an antimicrobial alloy material including copper-zinc alloy (see paragraph [0033] and further explores specific antimicrobial mechanisms to detect and kills specific inhibited microbial species as illustrated with chemical compositions in the paragraphs [0036-0337]), but does not specifically show 
the antimicrobial alloy comprises about 50% to about 80% by weight copper and about 20% to about 50% by weight zinc or the antimicrobial alloy comprises about 60% to about 70% by weight copper and about 30% to about 40% by weight zinc. However, it would have been obvious to those skilled in the antimicrobial art to provide the preferred ratio of copper and zinc compositions on the , Kolb’s touchless antimicrobial integral key pad tool (US 2019/0029405) to provide as an antimicrobial mechanism to detect and kills specific inhibited microbial species. Note that applicant generally states that 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

However, applicant does not specifically explore or illustrate as to why the ratio of “about 50% to about 80% by weight copper and about 20% to about 50% by weight zinc or the antimicrobial alloy comprises about 60% to about 70% by weight copper and about 30% to about 40% by weight zinc.” Therefore, the ratio of “about 40% to about 85% by weight copper and about 30% to about 55% by weight zinc would be optimized to produce the same effect as the applicant’s preferred ratio. 
RE claim 18, Kolb (US 2019/0029405), as presented above, discloses a touchless antimicrobial integral key pad tool (See Figs. 1-9), comprising: an elongated shaft (14) (see Figs. 1-3) (see Exhibit A) having a first end, a second end, a first side, a second side, a top surface and a bottom surface; a handle (12 of Figs. 1-3; 112 of Figs. 6 and 7) at the first end of the elongated shaft; a touch surface (34 or 36) at the second end of the elongated shaft; a hook (16) extending from the bottom surface at the second end of the elongated shaft; and an abrasive region (28) (see Figs. 2 and 5; see paragraph [0024]) covering at least a portion of the top surface.RE claims 7, 8, 15, 16, and 20, Figs. 1 and 2 of Kolb’s touchless antimicrobial integral key pad tool (US 2019/0029405), as presented above, show the hook comprises a forward surface and a rearward surface, and at least a portion of the rearward surface forms an angle, but does not specifically show the angle  of about 40 degrees to about 90 degrees relative to the bottom surface of the elongated shaft or an angle of about 45 degrees to about 85 degrees relative to the bottom surface of the elongated shaft. However, it would have been obvious to those skilled in the grasping art to provide the preferred angle on the hook (16) of Kolb’s touchless antimicrobial integral key pad tool 

Claims 1-8, 10-16, 18, and 20 are rejected under 35 U.S.C. 103 as obvious over Yitzhaki (10,036,415) in view of Kolb’s touchless antimicrobial integral key pad tool (US 2019/0029405). 
RE claims 1, 11, and 18, Yitzhaki (10,036,415) discloses a touchless protective tool (See Figs. 1-3D), comprising: an elongated shaft (18, 32) (see Fig. 1) (see Exhibit B) having a first end, a second end, a first side, a second side, a top surface and a bottom surface; a handle (14) at the first end of the elongated shaft; a flat touch surface (20) (See Col. 4, lines 37-46) at the second end of the elongated shaft; and a hook (24) extending from the bottom surface (22) at the second end of the elongated shaft, but does not specifically show an abrasive region covering at least a portion of the top surface. 
Exhibit B

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

However, Kolb’s touchless antimicrobial integral key pad tool (US 2019/0029405) (See Exhibit A), as  presented above, teaches an abrasive region (28) (see Figs. 2 and 5; see paragraph [0024]) covering at least a portion of the top surface. Thus, it would have been obvious to those skilled in the grasping art to provide an abrasive region on the top 
RE claims 2 and 11, Yitzhaki’s touchless protective tool (10,036,415) does not show the tool is being made of antimicrobial alloy including copper-zinc alloy. However, Kolb’s touchless antimicrobial integral key pad tool (US 20190029405) teaches an antimicrobial alloy material including copper-zinc alloy (see paragraph [0033]. Thus, it would have been obvious to those skilled in the grasping and antimicrobial art to provide an antimicrobial alloy material including copper-zinc alloy on the Yitzhaki (10,036,415) as taught by Kolb’s touchless antimicrobial integral key pad tool (US 20190029405) to kill the undesired microbial species. 
RE claims 5, 6, and 14, Figs. 1 and 2 of Yitzhaki’s touchless protective tool (10,036,415) (see Exhibit B) also show the handle (!4) at the first end of the elongated shaft comprises an extension (34) that protrudes downward from the bottom surface of the elongated shaft wherein the extension comprises a first side, a second side, an inner wall and an outer wall, and a handle opening (36) (See Col. 4, lines 61-67) between the first and second sides defined by the inner wall, and a key chain aperture (38) (See Col. 5, lines 4-11).
RE claims 3, 4, 12, 13, and 18, Yitzhaki’s touchless protective tool (10,036,415) does not specifically show the antimicrobial alloy comprises about 50% to about 80% by weight copper and about 20% to about 50% by weight zinc or the antimicrobial alloy comprises about 60% to about 70% by weight copper and about 30% to about 40% by weight zinc.
Note that Kolb’s touchless antimicrobial integral key pad tool (US 2019/0029405), as presented above, discloses an antimicrobial alloy material including copper-zinc alloy (see paragraph [0033] and further explores specific antimicrobial mechanisms to detect and kills specific inhibited microbial species as illustrated with chemical compositions in the paragraphs [0036-0337]. However, it would have been obvious to those skilled in the 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It is pointed out that applicant does not specifically explore or illustrate as to why the ratio of “about 50% to about 80% by weight copper and about 20% to about 50% by weight zinc or the antimicrobial alloy comprises about 60% to about 70% by weight copper and about 30% to about 40% by weight zinc.” Therefore, the ratio of “about 40% to about 85% by weight copper and about 30% to about 55% by weight zinc would be optimized to produce the same effect as the applicant’s preferred ratio. 
RE claim 18, Yitzhaki (10,036,415) discloses a touchless protective tool (See Figs. 1-3D), comprising: an elongated shaft (18, 32) (see Fig. 1) (see Exhibit B) having a first end, a second end, a first side, a second side, a top surface and a bottom surface; a handle (14) at the first end of the elongated shaft; a flat touch surface (20) (See Col. 4, lines 37-46) at the second end of the elongated shaft; and a hook (24) extending from the bottom surface (22) at the second end of the elongated shaft, but does not specifically show an abrasive region covering at least a portion of the top surface.
However, Kolb’s touchless antimicrobial integral key pad tool (US 2019/0029405) (See Exhibit A), as  presented above, teaches an abrasive region (28) (see Figs. 2 and 5; see paragraph [0024]) covering at least a portion of the top surface. Thus, it would have been obvious to those skilled in the grasping art to provide an abrasive region on the top surface of the shaft (32, 26) of Yitzhaki (10,036,415) as taught by Kolb’s touchless antimicrobial integral key pad tool (US 2019/0029405) to firmly grasp the tool to a user.

RE claim 10, Figs. 1 and 2 of Yitzhaki’s touchless protective tool (10,036,415) (see Exhibit B) also shows a carrier opening or a key chain aperture (38) (See Col. 5, lines 4-11). 

Claims 9 and 17 are rejected under 35 U.S.C. 103 as obvious over Yitzhaki (10,036,415) and Kolb’s touchless antimicrobial integral key pad tool (US 2019/0029405), and further in view of Sablan et al. (6,079,071).
Yitzhaki’s touchless protective tool (10,036,415), as presented above, does not show the abrasive region comprises corrugations in the at least a portion of the top surface. However, Figs. 1, 2, and 5 of Sablan et al. (6,079,071) teach a handle having a plurality of corrugations. Thus, it would have been obvious to those skilled in the grasping art to provide a plurality of corrugations on the handle or the shaft of Yitzhaki’s touchless protective tool (10,036,415) to provide as a friction and also to firmly grasp to a user. 

Claim 19 is rejected under 35 U.S.C. 103 as obvious over Yitzhaki (10,036,415) and Kolb’s touchless antimicrobial integral key pad tool (US 2019/0029405), and further in view of Peterson (7,996,962). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fulkerson; Sheryl shows a contact door opener.
Wasak; Wojciech provides a handle with corrugations (53).
Adelman; Gregory Marc, Case; Rick, and Brubaker; William K. shows a key ring device.
Fok; Joe invents a door opener.
Petty; Clifford D. discloses a circular handle with a hook. 
Benson; Gary shows a handle opening with a hook. 
The following closely related references (see A-H of Page 2) as recited in PTO-892 disclose a key chain with door opening hook, but none of the references does not appears to meet the effective filing date of the instant application, April 22, 2020. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00 AM-4:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/
Primary Examiner, Art Unit 3652